Defendant landlord made a prima facie showing of its entitlement to judgment as a matter of law with evidence that it had no duty to maintain, repair or replace the smoke detector in the tenant plaintiffs’ apartment. Defendant submitted evidence showing that it had installed a functional smoke detector in plaintiffs’ apartment within one year of the subject fire and had not received written notice of an inoperable detector within one year of its installation (see Administrative Code of City of NY § 27-2045 [a] [1], [3], [4]; [c]).
In opposition, plaintiffs failed to raise a triable issue of fact. Any oral complaints about the smoke detector did not impose a duty upon defendant (see Administrative Code § 27-2045 [a] [4]).
*584We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Tom, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Clark, JJ.